Citation Nr: 1822098	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for service-connected interstitial lung disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to service-connected interstitial lung disease.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

On the April 2015 Substantive Appeal (VA Form 9), the Veteran initially requested a Board Videoconference hearing.  In an October 2017 statement, the Veteran withdrew this hearing request in writing.  See 38 C.F.R. § 20.702(e) (2017).

During the pendency of the appeal, the RO re-characterized the issues of entitlement to service connection for anxiety and depression to more broadly encompass service connection for an acquired psychiatric disorder, to include anxiety and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry.  The appeal is ready for appellate review.  This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1.  In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel that a withdrawal of the appeal for an initial compensable rating for interstitial lung disease and a TDIU is requested.

2.  The Veteran's current depression is secondary to the deterioration of his health due to his service-connected interstitial lung disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of an initial rating for interstitial lung disease and a TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depression have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues of Lung Disease Rating and TDIU

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an October 2017 written statement, the Veteran's representative requested the withdrawal of the appeal for a higher (compensable) initials disability rating for interstitial lung disease and for a TDIU; thus, the appeal as to these issues is withdrawn, leaving no allegations of errors of fact or law for appellate consideration as to these issues.  38 C.F.R. § 20.202.  

Secondary Service Connection for Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Since the Veteran does not allege direct service connection, nor does the record raise this theory of entitlement, the Board will restrict its analysis to secondary service connection only.

After a review of all the evidence in this case, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current depression is secondary to the deterioration of his health due to the service-connected interstitial lung disease.  VA treatment records indicate the Veteran was diagnosed with major depression disorder and moderate anxiety disorder not otherwise specified (NOS) in June 2013. Counseling notes indicate the Veteran reported anger and depressed mood related to inability to perform the many physical activities he could perform prior to the progression of lung disease.

At the August 2014 VA medical examination, the Veteran endorsed symptoms of depressed mood, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work/social relationships, difficulty in adapting to stressful circumstances, including work or worklike settings, and neglect of personal hygiene.  The examiner diagnosed major recurrent and moderate depression, and opined that the Veteran's depression was "clearly related to his loss of functioning secondary to his lung illness."  The VA examiner 

did not diagnosis an anxiety disorder.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that depression was proximately due to the increasing severity of the service-connected interstitial lung disease to warrant secondary service connection under 38 C.F.R. § 3.310. 


ORDER

The appeal for an initial compensable rating for interstitial lung disease is dismissed.

The appeal for a TDIU is dismissed.

Service connection for depression is granted.





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


